Citation Nr: 0318390	
Decision Date: 07/31/03    Archive Date: 08/05/03	

DOCKET NO.  01-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1979 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision VARO 
in Montgomery, Alabama, denying service connection for a 
chronic acquired psychiatric disability due to reported 
sexual harassment while on active duty.  


REMAND

The Board is bound by the regulations and the standard of 
proof for service connection under § 3.304(f) (2002) when 
considering entitlement to service connection for PTSD.  See 
Patton v. West, 12 Vet. App. 272, 280 (1999).  

The Board notes that the veteran has described the events she 
believes support her claim and these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official record.  In claims such as the veteran's, 
"credible supporting evidence that the claimed inservice 
event actually occurred" cannot be provided by medical 
opinion based on post service examination.  Moreau v. Brown, 
9 Vet. App. 389-394-96 (1996).  

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an inservice 
stressor is unique to that type of claim and the above 
categorical statement recited in Moreau, supra, and other 
cases where it may have been echoed, is not operative in that 
limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Neither can the noncombat stressor be 
established solely by the veteran's lay testimony.  Cohen v. 
Brown, 10 Vet. App. 8142 (1997).  

The Board finds that additional development of the record is 
required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) in Patton noted that evidence need only be in 
relative equipoise to prevail on the question of the 
existence of the stressor.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit of the doubt rule.  See for 
example, the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.  

Therefore, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements in development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be contacted and 
asked to provide as much detail as 
possible regarding a reported sexual 
harassment in service.  She should be 
asked to submit alternative sources of 
information to verify the claimed 
harassment.  She should be informed that 
these alternative sources may include, 
but are not limited to, private medical 
records; civilian police reports; reports 
of crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal 
diaries or journals.  Then, with any 
necessary authorization from her, the RO 
should attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.  

3.  Then, the RO should arrange for an 
examination by a board certified 
psychiatrist for the purpose of 
determining the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies, including psychological 
testing, should be accomplished.  The 
examiner should conduct the examination 
with consideration of the current 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology present.  If the 
diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examiner must 
assign a Global Assessment of Functioning 
score which is consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders and explain what the 
assigned score means.  Thereafter, the RO 
should readjudicate the claim.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case.  A reasonable period of time 
for response to be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



